Chief Judge Desmond (concurring).
The reason why this plaintiff cannot include in his damages anything for physicians’ bills or nursing expense is that he has paid nothing for those services. It has always been the rule in tort cases that * ‘ damages must be compensatory only ” (Steitz v. Gifford, 280 N. Y. 15, 20). If this were—-and it is not — a case of “ payment from collateral source ”, Healy v. Rennert (9 N Y 2d 202) would be authority for recovery.
Settled and consistent precedents provide the answer to the question posed by this appeal. Neither justice nor morality require a different answer. Diminution of damages because medical services were furnished gratuitously results in a windfall of sorts to a defendant but allowance of such items although not paid for would unjustly enrich a plaintiff. í I vote to affirm.